COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00160-CR


JUSTIN KASE SOOTER                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                   ------------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered appellant’s pro se “Request For Cancellation Of

Appeal.” No decision of this court having been delivered before we received this

motion, we grant appellant’s request and dismiss the appeal. See Tex. R. App.

P. 42.2(a), 43.2(f).

                                                  PER CURIAM




      1
       See Tex. R. App. P. 47.4.
PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 26, 2012




                              2